                  Case 2:20-cv-01837 Document 1 Filed 12/23/20 Page 1 of 6




 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT FOR THE
                                  WESTERN DISTRICT OF WASHINGTON
 9                                          AT SEATTLE
10
11 UNITED STATES OF AMERICA,                           CASE NO.
12                                                     COMPLAINT TO ENFORCE
                                   Plaintiff,
13                                                     COMPLIANCE WITH CONSENT
                           v.                          ORDER
14 WILLIAM J. WIDMER,
15
                                   Defendant.
16
17
            Plaintiff United States of America, on behalf of Brian Brooks, the Acting Comptroller of the
18
     Currency (Comptroller), United States Department of the Treasury, respectfully applies to the Court
19
20 for a judgment pursuant to Section 8(i)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
21 §1818(i)(1), enforcing compliance by Defendant William J. Widmer (Widmer) with a final Consent
22 Order entered by the Office of the Comptroller of the Currency on November 18, 2014, directing
23
     Widmer to pay restitution of ONE MILLION FOUR HUNDRED SIXTY FOUR THOUSAND
24
25 DOLLARS ($1,464,000) to Hometown National Bank, pursuant to 12 U.S.C. 1818(b)(6)(A)(ii).
26
27
28

      COMPLAINT TO ENFORCE COMPLIANCE                                          UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
      WITH CONSENT ORDER - 1
                                                                                SEATTLE, WASHINGTON 98101
      (USA v. William J. Widmer)                                                       206-553-7970
                Case 2:20-cv-01837 Document 1 Filed 12/23/20 Page 2 of 6




1         In support the United States alleges as follows:
2                                           INTRODUCTION
3
       1. The Comptroller seeks by this action to enforce a Consent Order, which was entered on
4
          November 18, 2014.
5
6      2. Widmer consented to the entry of the Consent Order on October 27, 2014.

7      3. Widmer has not complied with the Consent Order’s requirement to pay restitution.
8
                                                 PARTIES
9
       4. Brian Brooks (Brooks), is the Acting Comptroller of the Currency. As such, Brooks serves as
10
11        the Chief Officer of the Office of the Comptroller of the Currency (OCC). 12 U.S.C.

12        § 1(b)(1). The OCC is an independent bureau of the United States Treasury “charged
13
          with assuring the safety and soundness of, and compliance with laws and regulations, fair
14
          access to financial services, and fair treatment of customers by, the institutions and other
15
16        persons subject to its jurisdiction.” 12 U.S.C. § 1(a).

17     5. Defendant, Widmer, is the former “institution-affiliated party” of the Hometown National
18        Bank in Longview, Washington (Hometown) as that term is defined in 12 U.S.C. § 1813(u).
19
          Widmer is a resident of Kirkland, Washington.
20
                                       JURISDICTION AND VENUE
21
22     6. This Court has jurisdiction under 12 U.S.C. § 1818 (i)(1) and 28 U.S.C. §§ 1331 and 1345.

23     7. Venue is proper because Widmer is a resident of Kirkland, Washington, within the Western
24
          District of Washington.
25
                                STATEMENT OF RELEVANT FACTS
26
27     8. In 2014 the OCC completed an investigation into the affairs of Hometown and, deeming it

28        appropriate and in the public interest, proposed to institute a public administrative action to

     COMPLAINT TO ENFORCE COMPLIANCE                                            UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     WITH CONSENT ORDER - 2
                                                                                 SEATTLE, WASHINGTON 98101
     (USA v. William J. Widmer)                                                         206-553-7970
                Case 2:20-cv-01837 Document 1 Filed 12/23/20 Page 3 of 6




1         prohibit any further participation by Widmer, in any manner, in the conduct of the affairs of
2         any insured depository institution, as that term is defined in 12 U.S.C. § 1813(c)(2)
3
          (Prohibition) and to order Widmer to pay restitution to Hometown for losses sustained as a
4
          result of Widmer’s actions (Restitution), pursuant to 12 U.S.C. §§ 1818(b)(6) and (e).
5
6      9. In 2014 Widmer was the former Chair of the Board and a shareholder in Hometown and was

7         a person who filed applications for change in control of Hometown in 2012 and 2013.
8
       10. In anticipation of commencement of proceedings against Widmer, the OCC submitted a
9
          proposed Consent Order to Widmer as an offer of settlement. Pursuant to the proposed
10
11        Consent Order, Widmer would agree to the Prohibition and to Restitution of One Million

12        Four Hundred Sixty-Four Thousand Dollars ($1,464,000).
13
       11. On October 27, 2014, Widmer agreed to the proposed settlement and executed the Consent
14
          Order. By accepting the settlement and executing the Consent Order, Widmer consented to
15
16        entry of the OCC order without admitting or denying the allegations therein, except as to the

17        OCC’s jurisdiction over him and the subject matter of the proposed proceeding, which were
18        admitted.
19
       12. On November 18, 2014, the OCC entered the Consent Order in action AA-EC-2014-85,
20
          immediately prohibiting Widmer from participation in the affairs of an insured depository
21
22        institution and ordering the payment of Restitution of One Million Four Hundred Sixty-Four

23        Thousand Dollars ($1,464,000). A copy of the executed Consent Order is attached hereto as
24
          Exhibit 1.
25
       13. To date, Widmer has not paid the Restitution.
26
27     14. In the Consent Order, the OCC found that Widmer served as Chairman of Hometown from

28        December 2012 through August 2013; was a shareholder and participated in the affairs of

     COMPLAINT TO ENFORCE COMPLIANCE                                          UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     WITH CONSENT ORDER - 3
                                                                               SEATTLE, WASHINGTON 98101
     (USA v. William J. Widmer)                                                       206-553-7970
                Case 2:20-cv-01837 Document 1 Filed 12/23/20 Page 4 of 6




1         Hometown from October 2102 through September 2013; and filed a change-of-control notice
2         with the OCC in August 2012 in connection with his investment in Hometown.
3
       15. In the Consent Order, the OCC found that Widmer, in his role as shareholder and Chairman
4
          of Hometown caused Hometown to open and operate a loan processing center as a branch
5
6         office of Hometown in Irvine, California without obtaining a required determination of no

7         supervisory objection from the OCC.
8
       16. In the Consent Order, the OCC found that Widmer took the actions described in paragraph 15
9
          of this Complaint knowing that he was required to obtain a determination of no supervisory
10
11        objection prior to opening any loan production office and knowing that he lacked such

12        determination of no supervisory objection prior to opening the loan production office.
13
       17. In the Consent Order, the OCC found that Widmer continued to operate the loan production
14
          office between February and April 2013 despite notice from the OCC that operation of the
15
16        loan production office was not approved.

17     18. In the Consent Order, the OCC found that Widmer knowingly made false statements to the
18        OCC regarding the source of funding for the loan production office, falsely claiming that a
19
          third party corporate entity, Fairplay Funding Corporation (Fairplay), which was not
20
          affiliated with Hometown but of which Widmer was President, was paying certain salary
21
22        operating expenses for the loan production office.

23     19. In the Consent Order, the OCC found that Widmer knowingly made false statements of
24
          material information to the OCC as part of his filing of a change-in-control application in
25
          August 2012 in connection with his investment Hometown. Specifically, Widmer falsely
26
27        represented to the OCC that the funding for his then proposed investment in Hometown was

28        to be personal “cash on hand.” In actuality, Widmer directed Fairplay to make payment for

     COMPLAINT TO ENFORCE COMPLIANCE                                          UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     WITH CONSENT ORDER - 4
                                                                               SEATTLE, WASHINGTON 98101
     (USA v. William J. Widmer)                                                       206-553-7970
                   Case 2:20-cv-01837 Document 1 Filed 12/23/20 Page 5 of 6




 1           his investment in Hometown. The OCC determined that it would not have approved the
 2           change-in-control application had the actual source of funding for Widmer’s investment been
 3
             disclosed.
 4
          20. In the Consent Order, Widmer waived his rights to “seek judicial review of” or “contest the
 5
 6           validity of” the Consent Order. Consent Order, p. 7, Art. V, ¶ 1(c) and (d).

 7                                            CLAIM FOR RELIEF
 8
             Section 8(i)(1) of the Federal Deposit Insurance Act, 12 U.S.C. § 1818(i)(1), provides, in
 9
     pertinent part:
10
11           The appropriate Federal banking agency may in its discretion apply to the United States
             district court, or the United States court of any territory, within the jurisdiction of which the
12           home office of the depository institution is located, for the enforcement of any effective and
             outstanding notice or order issued under this section… and such courts shall have jurisdiction
13
             and power to order and require compliance herewith…
14
     In an action for enforcement of an order brought under section 1818(i)(1), the defendant may not
15
16 challenge the validity of the order sought to be enforced as the court may not “review, modify,
17 suspend, terminate, or set aside any such notice or order.” 12 U.S.C. § 1818(i)(1).
18           WHEREFORE, the Comptroller respectfully requests that the Court enter a judgment that:
19
             1. Enforces the Consent Order;
20
             2. Requires Widmer to pay restitution of One Million Four Hundred Sixty-Four Thousand
21
22               Dollars ($1,464,000), plus post judgment interest pursuant to 28 U.S.C. § 1961, within 30

23               days; and
24
     //
25
     //
26
27 //
28 //

      COMPLAINT TO ENFORCE COMPLIANCE                                             UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5220
      WITH CONSENT ORDER - 5
                                                                                   SEATTLE, WASHINGTON 98101
      (USA v. William J. Widmer)                                                          206-553-7970
               Case 2:20-cv-01837 Document 1 Filed 12/23/20 Page 6 of 6




1         3. Grants all other relief in favor of the United States that the Court deems just and
2            equitable.
3
          DATED this 23rd day of December 2020.
4
                                                        Respectfully submitted,
5
6                                                       BRIAN T. MORAN
                                                        United States Attorney
7
8                                                       s/ Kyle A. Forsyth
                                                        KYLE A. FORSYTH, WSBA #34609
9                                                       Assistant United States Attorney
                                                        United States Attorney’s Office
10                                                      700 Stewart Street, Suite 5220
11                                                      Seattle, Washington 98101-1271
                                                        Phone: 206-553-7970
12                                                      Fax:     206-553-4067
                                                        Email: kyle.forsyth@usdoj.gov
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     COMPLAINT TO ENFORCE COMPLIANCE                                           UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     WITH CONSENT ORDER - 6
                                                                                SEATTLE, WASHINGTON 98101
     (USA v. William J. Widmer)                                                        206-553-7970
           Case 2:20-cv-01837 Document 1-1 Filed 12/23/20 Page 1 of 10




                                                                            #2014-163
                          UNITED STATES OF AMERICA
                        DEPARTMENT OF THE TREASURY
                       COMPTROLLER OF THE CURRENCY


In the Matter of:                                             )
William J. Widmer, Jr.                                        )
Former Chairman of the Board                                  )    AA-EC-2014-85
Hometown National Bank                                        )
Longview, Washington                                          )

                                   CONSENT ORDER

        WHEREAS, the Comptroller of the Currency of the United States of America

(“Comptroller”) intends to initiate cease and desist and prohibition proceedings against

William J. Widmer, Jr. (“Respondent”) pursuant to 12 U.S.C. §§ 1818(b) and (e) on the

basis of Respondent’s actions as shareholder and Chairman of the Board of Hometown

National Bank, Longview, Washington (“Bank”), and as a person who filed a change-in-

control notice with the Office of the Comptroller of the Currency (“OCC”), during the

period of 2012 through 2013; and

        WHEREAS, in the interest of cooperation and to avoid the costs associated with

future administrative and judicial proceedings with respect to this matter, Respondent,

without admitting or denying any wrongdoing, desires to enter into this Consent Order

(“Order”) issued pursuant to 12 U.S.C. §§ 1818(b) and (e);

        NOW, THEREFORE, in consideration of the above premises, it is stipulated by

and between the Comptroller, through his duly authorized representative, and Respondent

that:
                                                                             Initials: WJW
                                         -1-                              Date: 10-27-2014


                                   Exhibit 1 - Page 1 of 10
             Case 2:20-cv-01837 Document 1-1 Filed 12/23/20 Page 2 of 10




                                         Article I

                                     JURISDICTION

       (1)     The Bank is a national banking association, chartered and examined by the

Comptroller, pursuant to the National Bank Act of 1864, as amended, 12 U.S.C. § 1 et

seq. Accordingly, the Bank is an “insured depository institution” as that term is defined

in 12 U.S.C. § 1813(c)(2).

       (2)     Respondent is the former Chairman of the Board of the Bank, is a

shareholder who participated in the conduct of the affairs of the Bank, is a person who

filed a change-in-control notice with the OCC, and is thereby an “institution-affiliated

party” of the Bank as that term is defined in 12 U.S.C. § 1813(u), having served in such

capacity within six (6) years from the date hereof (see 12 U.S.C. § 1818(i)(3)).

       (3)     Pursuant to 12 U.S.C. § 1813(q), the Comptroller is the “appropriate

Federal banking agency” to maintain an enforcement proceeding against institution-

affiliated parties. Therefore, Respondent is subject to the authority of the Comptroller to

initiate and maintain cease and desist and prohibition actions against him pursuant to

12 U.S.C. §§ 1818(b) and (e).

                                         Article II

                             COMPTROLLER’S FINDINGS

       The Comptroller finds, and Respondent neither admits nor denies, the following:



                                                                              Initials: WJW
                                        -2-                                Date: 10-27-2014


                                  Exhibit 1 - Page 2 of 10
            Case 2:20-cv-01837 Document 1-1 Filed 12/23/20 Page 3 of 10




      (1)     Respondent served as Chairman of the Board from December 2012 until his

resignation in August 2013. Respondent is also a shareholder who participated in the

conduct of the affairs of the Bank from October 2012 until his resignation as Director in

September 2013. Additionally, Respondent filed a change-of-control notice with the

OCC in August 2012 as part of his investment in the Bank.

      (2)     Respondent opened and operated a loan production office (“LPO”) as a

branch of the Bank in Irvine, California. Respondent took such action without obtaining

the required prior determination of no supervisory objection from the OCC. On multiple

occasions beginning in December 2012, the OCC informed Respondent that operating

such a mortgage banking operation required a prior determination of no supervisory

objection from the OCC. At no time did the OCC provide the Bank or Respondent with a

determination of no supervisory objection for the Bank to open and operate the Irvine,

California LPO. Respondent knew he lacked OCC approval for the LPO;

notwithstanding, he continued to establish and operate the LPO. Additionally, through

material omissions, he made misrepresentations to the Bank’s Board regarding the LPO

operations and the lack of OCC prior determination of no supervision objection.

Respondent ignored regulatory warnings regarding the lack of approval and continued to

incur large expenses associated with LPO operations, such that by February 2013 salaries

at the LPO were several times higher than at the rest of the Bank, which was in

deteriorated financial condition. When the OCC learned of the LPO in February 2013, the

OCC reiterated to Respondent that the Bank did not have approval for the LPO.
                                                                             Initials: WJW
                                        -3-                               Date: 10-27-2014


                                  Exhibit 1 - Page 3 of 10
             Case 2:20-cv-01837 Document 1-1 Filed 12/23/20 Page 4 of 10




Respondent took no action in response and the office remained open until the OCC

directed the Board in writing in April 2013 to cease all Bank LPO operations.

Additionally, Respondent made false statements to OCC personnel in February 2013 by

asserting that the majority of LPO staff were employees of Fairplay Financial, Inc.

(“Fairplay”), when in actuality the entire staff of the Irvine, California LPO was

transferred to the Bank’s payroll as employees the previous month.

       (3)     Losses to the Bank in 2013 attributable to Respondent’s operation of the

LPO totaled $1,464,000. This amount includes salaries, rent, and other expenses of

$1,675,000 minus income for interest, fees, and loan sales of $211,000.

       (4)     In August of 2012, Respondent affirmed in an Interagency Notice of

Change-in-Control filed with the OCC that he would be funding his investment in the

Bank with “cash on hand,” which was a false statement in violation of 18 U.S.C. § 1001.

In fact, Respondent directed his company, Fairplay, to finance the purchase of Bank stock

in his name. The OCC determined, based on Respondent’s submission, that it did not

disapprove the proposed change in control and Respondent received Bank stock.

       (5)     By reason of the foregoing conduct, Respondent engaged in unsafe or

unsound practices, a violation of law, and breaches of his fiduciary duty to the Bank;

caused financial loss to the Bank and received a benefit; and demonstrated personal

dishonesty, a willful and continuing disregard for the safety and soundness of the Bank,

and a reckless disregard for the law.



                                                                              Initials: WJW
                                         -4-                               Date: 10-27-2014


                                   Exhibit 1 - Page 4 of 10
             Case 2:20-cv-01837 Document 1-1 Filed 12/23/20 Page 5 of 10




                                          Article III

                                ORDER OF PROHIBITION

       Respondent consents to, and it is ORDERED that:

       (1)     With respect to the institutions and agencies set forth in paragraph (2) of

this Article, Respondent hereby agrees that he shall not:

               (a)    participate in any manner in the conduct of their affairs;

               (b)    solicit, procure, transfer, attempt to transfer, vote, or attempt to vote

                      any proxy, consent, or authorization with respect to any voting

                      rights;

               (c)    violate any voting agreement previously approved by the

                      “appropriate Federal banking agency,” as defined in 12 U.S.C.

                      § 1813(q) (as amended); or

               (d)    vote for a director, or serve or act as an “institution-affiliated party,”

                      as defined in 12 U.S.C. § 1813(u) (as amended).

       (2)     The prohibitions in paragraph (1) of this Article apply to the following

institutions and agencies:

               (a)    any insured depository institution, as defined in 12 U.S.C. § 1813(c);

               (b)    any institution treated as an insured depository institution under

                      12 U.S.C. §§ 1818(b)(3), (b)(4), or (b)(5);

               (c)    any insured credit union under the Federal Credit Union Act;

               (d)    any institution chartered under the Farm Credit Act of 1971;
                                                                                  Initials: WJW
                                          -5-                                  Date: 10-27-2014


                                    Exhibit 1 - Page 5 of 10
             Case 2:20-cv-01837 Document 1-1 Filed 12/23/20 Page 6 of 10




               (e)    any appropriate Federal depository institution regulatory agency; and

               (f)    the Federal Housing Finance Board and any Federal Home Loan

                      Bank.

       (3)     The prohibitions of paragraphs (1) and (2) of this Article shall cease to

apply with respect to a particular institution if Respondent obtains the prior written

consent of both the Comptroller and the institution’s “appropriate Federal financial

institutions regulatory agency,” as defined in 12 U.S.C. § 1818(e)(7)(D) (as amended).

       (4)     This Order shall be enforceable to the same extent and in the same manner

as an effective and outstanding order that has been issued and has become final pursuant

to 12 U.S.C. § 1818(e) and (h).

                                         Article IV

                      ORDER FOR PAYMENT OF RESTITUTION

       Respondent consents to, and it is ORDERED that:

       (1)     Respondent shall pay restitution to the Bank in the amount of one million

four hundred sixty-four thousand dollars ($1,464,000) upon execution of this Order.

       (2)     Within seven (7) days of payment, Respondent shall deliver a copy of proof

of payment of restitution to Director, Enforcement & Compliance Division, Office of the

Comptroller of the Currency, 400 7th Street, S.W., Washington, D.C. 20219. The docket

number of this case (AA-EC-2014-85) shall be included with your correspondence.




                                                                               Initials: WJW
                                         -6-                                Date: 10-27-2014


                                   Exhibit 1 - Page 6 of 10
             Case 2:20-cv-01837 Document 1-1 Filed 12/23/20 Page 7 of 10




       (3)     This Order shall be enforceable to the same extent and in the same manner

as an effective and outstanding order that has been issued and become final pursuant to

12 U.S.C. § 1818(b)(6) and (h).

                                          Article V

                                          CLOSING

       (1)     By executing this Order, Respondent waives:

               (a)    the right to a Notice of Charges for Issuance of an Order to Cease

                      and Desist and a Notice of Intention to Prohibit Further Participation

                      under 12 U.S.C. §§ 1818(b) and (e);

               (b)    all rights to a hearing and a final agency decision pursuant to

                      12 U.S.C. §§ 1818(b) and (e) and 12 C.F.R. Part 19;

               (c)    all rights to seek judicial review of this Order;

               (d)    all rights in any way to contest the validity of this Order; and

               (e)    any and all claims for fees, costs or expenses against the

                      Comptroller, or any of his agents or employees, related in any way

                      to this enforcement matter or this Order, whether arising under

                      common law or under the terms of any statute, including, but not

                      limited to, the Equal Access to Justice Act, 5 U.S.C. § 504 and 28

                      U.S.C. § 2412.

       (2)     Respondent shall not cause, participate in or authorize the Bank (or any

subsidiary or affiliate thereof) to incur, directly or indirectly, any expense for the
                                                                                 Initials: WJW
                                          -7-                                 Date: 10-27-2014


                                    Exhibit 1 - Page 7 of 10
             Case 2:20-cv-01837 Document 1-1 Filed 12/23/20 Page 8 of 10




payment of restitution under this Order, or any legal (or other professional) expense

relative to the negotiation and issuance of this Order except as permitted by 12 C.F.R.

§ 7.2014 and Part 359. In addition, Respondent shall not, directly or indirectly, obtain or

accept any indemnification (or other reimbursement) from the Bank (or any subsidiary or

affiliate thereof) with respect to such amounts except as permitted by 12 C.F.R. § 7.2014

and Part 359.

       (3)      Respondent acknowledges that he has read and understands the premises

and obligations of this Order and declares that no separate promise or inducement of any

kind has been made by the Comptroller, or his agents or employees, to cause or induce

Respondent to agree to consent to the issuance of this Order and/or to execute this Order.

       (4)      This Order constitutes a settlement of any proceedings arising out of the

facts, omissions, or violations described in the Comptroller’s Findings (Article II of this

Order). The Comptroller agrees not to institute proceedings for the specific acts,

omissions, or violations referenced in Article II of this Order, unless such acts, omissions,

or violations reoccur. However, the specific acts, omissions, or violations described in

Article II may be used by the Comptroller in future enforcement actions to establish a

pattern of misconduct or the continuation of a pattern of misconduct.

       (5)      This Order shall not be construed as an adjudication on the merits and,

except as set forth in paragraph (4) above, shall not inhibit, estop, bar, or otherwise

prevent the Comptroller from taking any action affecting Respondent if, at any time, he



                                                                                Initials: WJW
                                          -8-                                Date: 10-27-2014


                                    Exhibit 1 - Page 8 of 10
             Case 2:20-cv-01837 Document 1-1 Filed 12/23/20 Page 9 of 10




deems it appropriate to do so to fulfill the responsibilities placed upon him by the several

laws of the United States of America.

       (6)     Nothing herein shall preclude any proceedings brought by the Comptroller

to enforce the terms of this Order, and nothing herein constitutes, nor shall Respondent

contend that it constitutes, a waiver of any right, power, or authority of any other

representatives of the United States or agencies thereof, including the Department of

Justice, to bring other actions deemed appropriate.

       (7)     This Order is intended to be, and shall be construed to be, a final order

issued pursuant to 12 U.S.C. § 1818, and expressly does not form, and may not be

construed to form, a contract binding the Comptroller or the United States. Respondent

expressly acknowledges that no officer or employee of the Comptroller has statutory or

other authority to bind the United States, the United States Treasury Department, the

Comptroller, or any other federal bank regulatory agency or entity, or any officer or

employee of those entities, to a contract affecting the Comptroller’s exercise of his

supervisory responsibilities.

       (8)     This Order is “issued with the consent of . . . the institution-affiliated party

concerned,” pursuant to 12 U.S.C. § 1818(h)(2).

       (9)     The terms of this Order, including this paragraph, are not subject to

amendment or modification by any extraneous expression, prior agreements, or prior

arrangements between the parties, whether oral or written.



                                                                                  Initials: WJW
                                          -9-                                  Date: 10-27-2014


                                    Exhibit 1 - Page 9 of 10
          Case 2:20-cv-01837 Document 1-1 Filed 12/23/20 Page 10 of 10




       (10)   The provisions of this Order are effective upon issuance by the Comptroller

through his authorized representative whose hand appears below, and shall remain

effective and enforceable, except to the extent that, and until such time as, any provisions

of this Order shall have been amended, suspended, waived, or terminated in writing by

the Comptroller, through his authorized representative.



IN TESTIMONY WHEREOF, the undersigned has hereunto set his hand.




 s/William J. Widmer, Jr                                         10-27-2014
 William J. Widmer, Jr.                                         Date


 IT IS SO ORDERED.


 s/Kristina B. Whittaker                                         11/18/2014
 Kristina B. Whittaker                                          Date
 Deputy Comptroller
 Special Supervision




                                           - 10 -
                                                                              Initials: _____
                                                                              Date:_______
                                  Exhibit 1 - Page 10 of 10
JS 44 (Rev. 10/20)                   Case 2:20-cv-01837 Document
                                                     CIVIL COVER 1-2 SHEET
                                                                      Filed 12/23/20 Page 1 of 2
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                       DEFENDANTS
       United States of America,
                                                                                                         William J. Widmer,
   (b) County of Residence of First Listed Plaintiff                                                    County of Residence of First Listed Defendant              King County
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                        NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                   THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Firm Name, Address, and Telephone Number)                                              Attorneys (If Known)

      AUSA Kyle Forsyth, U.S. Attorney's Office, 700 Stewart
      Street, Suite 5220, Seattle, WA 98101; 206-553-7970
II. BASIS OF JURISDICTION (Place an “X” in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                     (For Diversity Cases Only)                                    and One Box for Defendant)
  1    U.S. Government                 3   Federal Question                                                                   PTF        DEF                                         PTF      DEF
         Plaintiff                           (U.S. Government Not a Party)                     Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                    of Business In This State

  2    U.S. Government                 4   Diversity                                           Citizen of Another State            2          2   Incorporated and Principal Place           5         5
         Defendant                           (Indicate Citizenship of Parties in Item III)                                                          of Business In Another State

                                                                                               Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                 Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                  Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                               TORTS                           FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
  110 Insurance                      PERSONAL INJURY                  PERSONAL INJURY             625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
  120 Marine                         310 Airplane                    365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
  130 Miller Act                     315 Airplane Product                 Product Liability       690 Other                                28 USC 157                        3729(a))
  140 Negotiable Instrument               Liability                  367 Health Care/                                                                                    400 State Reapportionment
  150 Recovery of Overpayment        320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment           Slander                        Personal Injury                                                820 Copyrights                   430 Banks and Banking
  151 Medicare Act                   330 Federal Employers’              Product Liability                                              830 Patent                       450 Commerce
  152 Recovery of Defaulted               Liability                  368 Asbestos Personal                                              835 Patent - Abbreviated         460 Deportation
       Student Loans                 340 Marine                           Injury Product                                                    New Drug Application         470 Racketeer Influenced and
       (Excludes Veterans)           345 Marine Product                   Liability                                                     840 Trademark                        Corrupt Organizations
  153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                      LABOR                        880 Defend Trade Secrets         480 Consumer Credit
      of Veteran’s Benefits          350 Motor Vehicle               370 Other Fraud              710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
  160 Stockholders’ Suits            355 Motor Vehicle               371 Truth in Lending             Act                                                                485 Telephone Consumer
  190 Other Contract                     Product Liability           380 Other Personal           720 Labor/Management                  SOCIAL SECURITY                      Protection Act
  195 Contract Product Liability     360 Other Personal                  Property Damage              Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
  196 Franchise                          Injury                      385 Property Damage          740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                     362 Personal Injury -               Product Liability        751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                         Medical Malpractice                                          Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
      REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIONS            790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
  210 Land Condemnation              440 Other Civil Rights          Habeas Corpus:               791 Employee Retirement                                                893 Environmental Matters
  220 Foreclosure                    441 Voting                      463 Alien Detainee               Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
  230 Rent Lease & Ejectment         442 Employment                  510 Motions to Vacate                                             870 Taxes (U.S. Plaintiff             Act
  240 Torts to Land                  443 Housing/                        Sentence                                                           or Defendant)                896 Arbitration
  245 Tort Product Liability             Accommodations              530 General                                                       871 IRS—Third Party               899 Administrative Procedure
  290 All Other Real Property        445 Amer. w/Disabilities -      535 Death Penalty                IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                         Employment                  Other:                       462 Naturalization Application                                             Agency Decision
                                     446 Amer. w/Disabilities -      540 Mandamus & Other         465 Other Immigration                                                  950 Constitutionality of
                                         Other                       550 Civil Rights                 Actions                                                                State Statutes
                                     448 Education                   555 Prison Condition
                                                                     560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN (Place an “X” in One Box Only)
  1 Original             2 Removed from                     3     Remanded from              4 Reinstated or             5 Transferred from       6 Multidistrict                    8 Multidistrict
    Proceeding             State Court                            Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                           (specify)                  Transfer                         Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                       12 U.S.C. § 1818(i)(1)
VI. CAUSE OF ACTION Brief description of cause:
                                       Complaint to Enforce Compliance with Consent Order
VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                              $1,464,000 + interest                       JURY DEMAND:           Yes       No
VIII. RELATED CASE(S)
                                           (See instructions):
      IF ANY                                                       JUDGE                                                               DOCKET NUMBER
DATE                                                                 SIGNATURE OF ATTORNEY OF RECORD
12/23/2020
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                                    APPLYING IFP                                   JUDGE                           MAG. JUDGE
JS 44 Reverse (Rev. 10/20)      Case 2:20-cv-01837 Document 1-2 Filed 12/23/20 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

         Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
        in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
        United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
        United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
        Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
        to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
        precedence, and box 1 or 2 should be marked.
        Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
        citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
        cases.)

         Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
        section for each principal party.

         Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
        that is most applicable. Click here for: Nature of Suit Code Descriptions.

         Origin. Place an "X" in one of the seven boxes.
        Original Proceedings. (1) Cases which originate in the United States district courts.
        Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
        Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
        date.
        Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
        Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
        multidistrict litigation transfers.
        Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
        Section 1407.
        Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
        NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
        statu e.

         Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
        statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

         Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
        Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
        Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

        Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
        numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                         Case 2:20-cv-01837 Document 1-3 Filed 12/23/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                     Western District
                                                    __________        of of
                                                               District  Washington
                                                                            __________

                 United States of America,                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
                      William J. Widmer,                              )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) William J. Widmer
                                           12234 93rd Avenue NE
                                           Kirkland, Washington 98034-6203




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Kyle A. Forsyth
                                           Assistant United States Attorney
                                           United States Attorney's Office
                                           700 Stewart Street, Suite 5220
                                           Seattle, Washington 98101
                                           Phone: 206-553-7970

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                           Case 2:20-cv-01837 Document 1-3 Filed 12/23/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
